DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 2/5/2021.
The Amendment filed on 2/5/2021 has been entered.  
Claims 1, 13, 18, and 19 are amended by Applicant.
Claims 4, 9-10, and 20 have been cancelled by Applicant.
Claims 1-3, 5-8, 11-19, and 21 remain pending in the application of which Claims 1, 13, and 18 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Examiner Notes
Claims 13-17 recite, “One or more computer readable media …"  The specification describes the computer-readable medium, which is specifically limited to non-transitory propagating signals ([0095]).  Thus, the claims are not directed to non-statutory subject matter.

Response to Arguments
Regarding 103 rejections, Applicant’s argument, pages 10-15, with respect to the rejection of claims1 and 13 under 103 have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being GNEDIN (US 2017/0344256 A1), and further in view of PRINGLE (US 6,470,306 B1) and BLAGSVEDT (US 2007/0208813 A1).  The independent claims 1 and 13 are amended by incorporating the limitations of the canceled claim 9 and new limitations, “including the modified second type of information,” which necessitate a new ground(s) of rejection.  
Regarding Claim 18, Applicant’s argument, pages 10-15, with respect to the rejection under 103 have been fully considered, but they are not persuasive.
Claim 18 is amended by incorporating the limitations of the canceled claim 20. 
Applicant asserts, “However, Gnedin does not describe modifying the Translation 735 or the Translation 741. Gnedin, therefore, does not disclose, teach or suggest, ‘modifiying the second type of information according to the operation command to obtain in a modified second type of information’ as amended claim 1 recites.” (pg. 12)

Examiner respectfully disagrees.  GNEDIN clearly teaches modifying the translation.  GNEDIN states, “Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed.”  In other words, the translation output (the second type information) is being modified as the user types (commands).   Thus, GNEDIN clearly teaches the limitations. 

In another interpretation, since the translation output is copied to the input field 538, the user can further edit the text ([0106] – “Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”).  It is clear that GNEDIN’s input field 538 is a text editing field ([0009] –“the virtual keyboard including a first shortcut key configured to copy a first link into a text editing field of each of the communication applications, wherein the first link is configured to be received by a second mobile device and configured for delivery of the keyboard logic to the second mobile device.” [0196] – “While many of the examples provided herein include input fields of Base Application 120A that are configured to receive text data, in alternative embodiments, the inputs provided to Base Application 120A can include images, video, audio, and/or other data types.”).  Thus, GNEDIN clearly suggests that once the translation output is copied to the “input field”/”text editing field”, the user can further add/delete/modify the text in the field before sending the data in the field.  As an evidence, a copied text “http://bit.ly/hyperkey” is shown in the input field (Fig. 7E) with other text input, “Have you heard of….” 
For at least the reasons above, Examiner maintains the rejections.  
Please see the rejections below for more details. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over GNEDIN (US 2017/0344256 A1), and further in view of PRINGLE (US 6,470,306 B1) and BLAGSVEDT (US 2007/0208813 A1).

REGARDING CLAIM 1, GNEDIN discloses a method comprising: 
providing an information editing interface for a first client (GNEDIN Par 9 – “keyboard logic configured to provide a virtual keyboard to a plurality of different communication applications on a first mobile device, the virtual keyboard including a first shortcut key configured to copy a first link into a text editing field of each of the communication applications, wherein the first link is configured to be received by a second mobile device and configured for delivery of the keyboard logic to the second mobile device.”; Figs. 7B-7D Unit 220 and 538; Par 106 – “FIGS. 7B-7D illustrate examples of translating text using a keyboard extension, according to various embodiments of the invention. In these embodiments, Adapted User Interface 220 includes a Language Selection Menu 725 from which a user can select a specific pair of languages to translate between. A selection of “Arabic” is shown. Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language.”); 
receiving a first type of information input by a user in the information editing interface (GNEDIN Par 45 – “Base Applications 120 can include, for example, text messaging applications, e-mail applications, drawing applications, e-commerce applications, social network applications, map applications, search applications, browser applications, and/or the like. Typically, Base Applications 120 make use of a virtual keyboard or similar virtual interface that is configured for a user to provide keystrokes or to select objects.”; Figs. 7B-7D Units 220 and 538; Par 106 – “Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language. … In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon.”); 
[determining whether a second type of information corresponding to the first type of information is directly obtainable], the second type of information being translation information of the first type of information (GNEDIN Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands between command spaces, and/or to translate ; 

[upon determining that the second type of information is not directly obtainable], preprocessing the first type of information (GNEDIN Par 129 – “In a Pass Input Step 830, the input received in Received Input Step 825 is passed to Dependent Application 125A. This may be accomplished using Interface Adaptation Logic 140 and/or Data Transfer Logic 145. The input is optionally modified by Data Transfer Logic 145 prior to being provided to Dependent Application 125A. For example, Data Transfer Logic 145 may be configured to perform a remapping of screen coordinates, to remove metadata from and/or add metadata to the input, and/or to perform some other transformation on the input data.”);

obtaining the second type of information corresponding to the preprocessed first type of information (GNEDIN Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands between command spaces, and/or to translate data between different syntaxes. All or part of Translation Logic 148 is optionally located external to Computing Device 110A.”; Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation In a Process Input Step 835, the input received in Pass Input Step 830 is processed using functions of Dependent Application 125A. These functions are typically default functions of Dependent Application 125A. For example, these functions can be functions used by Dependent Application 125A when Dependent Application 125A is executed as an independent standalone application (e.g., directly through Operating System 135, not through one of Base Applications 120). Optionally, the processing results in an output of Dependent Application 125A. This output can include text, commands, images, gifs, graphics, audio, and/or any other data type.”);  
displaying the second type of information in the information editing interface (GNEDIN Par 44 – “Computing Devices 110 include a Display 130 configured to present a graphical interface to a user. In various embodiments, Display 130 is a display screen of a personal computer, a laptop computer, a tablet computer, a mobile communication device (e.g., smartphone), a wearable device, a headset, and/or the like. Display 130 is optionally a touch sensitive display.”; Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. … The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”);
receiving an operation command for the second type of information input by the user via the information editing interface (GNEDIN Figs. 7C-D Unit 755; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. … Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F. The translation functionality illustrated in FIGS. 7B-7D is evoked by selecting Shortcut Icons 225F or 225L of Adapted User Interface 220.”);
modifying the second type of information according to the operation command to obtain the modified second type of information (GNEDIN Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. … For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Fig. 7E; Par 111 – “In FIG. 7E a Shortcut Icon 225M has been selected on Computing Device 110A. The selection of Shortcut Icon 225M causes Data Transfer Logic 145 to retrieve Link 742 from Storage 165. Link 742 is automatically placed in an Input Field 538 of Base Application 120A and/or in a copy/paste buffer. As illustrated in FIG. 7E, the link can include a URL (http://bit.ly/hyperkey) and explanatory text (“Have you heard of Hyperkey's Chat 2.0 keyboard? It's kinda cool . . . check it out.” From Input Field 756 Link 742 can be sent to one or more destinations using Base Application 120A, e.g., sent to Computing Device 1108. “bit.ly” is a ;
receiving a sending command by the first client (GNEDIN Par 106 – “The “Send” command of Base Application 120A can then be used to communicate the Translation 735 to Computing Device 110B, as illustrated in FIG. 7D. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F. The translation functionality illustrated in FIGS. 7B-7D is evoked by selecting Shortcut Icons 225F or 225L of Adapted User Interface 220.”); and
sending, to a second client via the information editing interface, <all the first type of information input> and all the second type information (GNEDIN Fig. 7D Unit 735; Par 106 – “The “Send” command of Base Application 120A can then be used to communicate the Translation 735 to Computing Device 110B, as illustrated in FIG. 7D.  … The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F.”) <including the modified second type of information>.

GNEDIN is silent to the [square-bracketed] and <angle-bracketed> limitations.  
Regarding the [square-bracketed] limitations, GNEDIN teaches pre-processing the first type of information (e.g., the input is modified prior to being provided to Dependent Application 125A).  However, GNEDIN does not explicitly teach the pre-processing is performed under the condition of the determining step recited in the claim.
Regarding the <angle-bracketed> limitations, GNEDIN teaches sending all the second type information (“the translation”) to a recipient, but not the first type of information input (e.g., the original message before the translation).

PRINGLE discloses the [square-bracketed] limitations. PRINGLE discloses a method/system for automated translation comprising:
[determining whether a second type of information corresponding to the first type of information is directly obtainable] (PRINGLE Fig. 15 Step 318; Col 26:50-61–“For example, the following sentence in a source document: “Changing the oil every 1000 miles is necessary.” can appear as: <BOLD>C<FONT size=−1>hanging the oil every 1000 miles is necessary.<BOLD>”; Col 27:49-65 – “In step 318, the HTML tokens are removed from the token string by the document state recorder 274. As the HTML tokens cannot be translated, they must be removed from the token string to enable the translation engine 262 to translate the word tokens in the token string.”; Col 34:Claim 11 – “determining which of the HTML tokens comprise non-translatable HTML markup characters; and removing from the first token string, the HTML tokens comprising non-translatable HTML markup characters.”), the second type of information being translation information of the first type of information (PRINGLE Col 27:49-65 – “In step 318, the HTML tokens are removed from the token string by the document state recorder 274. As the HTML tokens cannot be translated, they must be removed from the token string to enable the translation engine 262 to translate the word tokens in the token string.”); 
[upon determining that the second type of information is not directly obtainable] (PRINGLE Col 34:Claim 11 – “determining which of the HTML tokens comprise non-translatable HTML markup characters; and removing from the first token string, the HTML tokens comprising non-translatable HTML markup characters.”), preprocessing the first type of information (PRINGLE Fig. 15 Step 318; Col 27:49-65 – “In step 318, the HTML tokens are removed from the token string by the document state recorder 274. As the HTML tokens cannot be translated, they must be removed from the token string to enable the translation engine 262 to translate the word tokens in the token string.” Col 28:34-54 – “As described above in step 318, the HTML tokens are removed and the annotation records are created for the first language word tokens in removing from the first token string, the HTML tokens comprising non-translatable HTML markup characters.”);
obtaining the second type of information corresponding to the preprocessed first type of information (PRINGLE Col 28:34-54 – “In step 322 the translation is performed and the first language word tokens and remaining annotation tokens are consumed and the second language word tokens are created to form a second token string.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of GNEDIN to include pre-processing the non-translatable input, as taught by PRINGLE.
One of ordinary skill would have been motivated to include pre-processing the non-translatable input, in order to provide enhanced translation of text having annotations. (PRINGLE Col 19).

BLAGSVEDT discloses the <square-bracketed> limitations. BLAGSVEDT discloses a method/system for multilingual communication comprising:
receiving an operation command for the second type of information input by the user via the information editing interface (BLAGSVEDT Par 52 – “Another tool for increasing understanding is the “Suggest” button 940, also displayed in the translation box 550. The “Suggest” box allows a user, when he or she notices that a translation is not as good as he believes it should be, to offer a suggestion for a replacement translation. Thus, the user can click the box, type a new suggested translation, and send that message to his or her contact.”; Fig. 10 – “Display Translation 1050”; Par 54 – “Next, at block 1040, a translation of the message is received from the translation service. The translation is displayed at block 1050 (for example, in the translation box as a “last translation” 920) and then at block 1060 the message is sent to the contact. In one implementation, if the manual translation is performed because a “Translate” rather than a “Send” button has been clicked, the process of block 1060 is not performed and the user can decide whether he or she wished to send the translation.”; Par 55 – “While the above-described tools provide functionality for a user who needs to directly translate a message, other implementations of the translation plug-in provide a user with the ability to choose to perform translation himself. Thus, if a user received a poor translation, the user may choose to self-translate particular words or phrases in the translation.”); 
modifying the second type of information according to the operation command to obtain the modified second type of information (BLAGSVEDT Par 52 – “Another tool for increasing understanding is the “Suggest” button 940, also displayed in the translation box 550. The “Suggest” box allows a user, when he or she notices that a translation is not as good as he believes it should be, to offer a suggestion for a replacement translation. Thus, the user can click the box, type a new suggested translation, and send that message to his or her contact.”; Par 55 – “While the above-described tools provide functionality for a user who needs to directly translate a message, other implementations of the translation plug-in provide a user with the ability to choose to perform translation himself. Thus, if a user received a poor translation, the user may choose to self-translate particular words or phrases in the translation.”);
receiving a sending command by the first client (BLAGSVEDT Fig. 10 – “Send translation to contact 1060”; Par 54 – “The translation is displayed at block 1050 (for example, in the translation box as a “last translation” 920) and then at block 1060 the message is sent to the contact. In one implementation, if the manual translation is performed because a “Translate” rather than a “Send” button has been clicked, the process of block 1060 is not performed and the user can decide whether he or she wished to send the translation.”); and
sending, to a second client via the information editing interface, <all the first type of information input> and all the second type information (BLAGSVEDT Par 49 – “FIG. 9 shows an example of a message which has been manually translated and sent by use of the translation box 550. In the example, the English-language message “I'm great. How are you?” has been sent to a translation service and translated into the French message “Je suis grand. Comment allez-vous?” and the text of both messages has been sent as a combined message 910 to Jean, George's contact.”) <including the modified second type of information> (BLAGSVEDT Par 52 – “Another tool for increasing understanding is the “Suggest” button 940, also displayed in the translation box 550. The “Suggest” box allows a user, when he or she notices that a translation is not as good as he believes it should be, to offer a suggestion for a replacement translation. Thus, the user can click the box, type a new suggested translation, and send that message to his or her contact.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of GNEDIN to include sending the original message along with the modified translated message, as taught by BLAGSVEDT.
One of ordinary skill would have been motivated to include sending the original message along with the translated message, in order to enable user to correct a poor translation (BLAGSVEDT Par 55).


REGARDING CLAIM 2, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the method according to claim 1, wherein the first type of information comprises information input by the user via the information editing interface before the first client receives the sending command (GNEDIN Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. The “Send” command of Base Application 120A can then be used to communicate the Translation 735 to Computing Device 110B, as illustrated in FIG. 7D. … For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F. The translation functionality illustrated in FIGS. 7B-7D is evoked by selecting Shortcut Icons 225F or 225L of Adapted User Interface 220.”).


REGARDING CLAIM 3, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the method according to claim 1, wherein the first type of information comprises a part or all of the information input by the user via the information editing interface (GNEDIN Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. …  In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed.”).


REGARDING CLAIM 5, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the method according to claim 1.
GNEDIN further discloses wherein obtaining the second type of information corresponding to the first type of information (GNEDIN Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”) comprises: 
obtaining language information [of the second client communicating with the first client] (GNEDIN Par 106 – “A selection of “Arabic” is shown. Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language.”); and 
translating the first type of information according to the language information to obtain the second type of information (GNEDIN Par 106 – “Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language. A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538.”; Par 107 – “Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115.”).
GNEDIN does not explicitly teach the [square-bracketed] limitations.

BLAGSVEDT discloses the [square-bracketed] limitations. BLAGSVEDT discloses a method/system for multilingual communication comprising:
wherein obtaining the second type of information corresponding to the first type of information (BLAGSVEDT Fig. 10 – “Receive translation from translation service 1040”; Par 54 a translation of the message is received from the translation service. The translation is displayed at block 1050 (for example, in the translation box as a “last translation” 920) and then at block 1060 the message is sent to the contact.”) comprises: 
obtaining language information [of the second client communicating with the first client] (BLAGSVEDT Fig. 5 – “My buddy types in French 510”; Par 39 – “FIG. 5 shows drop-down menus 510 and 520 which provide a user with a selection of languages for which translation can be performed. Thus, the user of the translation plug-in in FIG. 5 know that his or her contact will be communicating in French, and so he or she selects the option from drop-down menu 510 to indicate that the contact will be typing in French. Similarly, the user can select a language from drop-down menu 520 to indicate the language he or she communicates in, which in this example is English.”); and 
translating the first type of information according to the language information to obtain the second type of information (BLAGSVEDT Par 49 – “FIG. 9 shows an example of a message which has been manually translated and sent by use of the translation box 550. In the example, the English-language message “I'm great. How are you?” has been sent to a translation service and translated into the French message “Je suis grand. Comment allez-vous?” and the text of both messages has been sent as a combined message 910 to Jean, George's contact.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of GNEDIN to include obtaining language information of a second client, as taught by BLAGSVEDT.



REGARDING CLAIM 6, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the method according to claim 1.
GNEDIN further discloses wherein obtaining the second type of information corresponding to the first type of information (GNEDIN Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”) comprises: 
obtaining language information [of the second client communicating with the first client] (GNEDIN Par 106 – “A selection of “Arabic” is shown. Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language.”); 
sending a request message to a server (GNEDIN Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands between command spaces, and/or to translate data between different syntaxes. All or part of Translation Logic 148 is optionally located external to Computing Device 110A.”; Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. … I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc.”), wherein the request message comprises the language information and the first type of information (GNEDIN Par 106 – “FIGS. 7B-7D illustrate examples of translating text using a keyboard extension, according to various embodiments of the invention. In these embodiments, Adapted User Interface 220 includes a Language Selection Menu 725 from which a user can select a specific pair of languages to translate between. A selection of “Arabic” is shown. Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language.”; Par 107 – “Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115.”); 
receiving a response message returned by the server in response to the request message (GNEDIN Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a the sending and receiving of data over Network 115.” ; Par 107 – “The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”), 
wherein the response message comprises the second type of information obtained when the server translates the first type of information according to the language information (GNEDIN Par 107 – “Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115.”); and 
obtaining, from the response message, the second type of information corresponding to the first type of information (GNEDIN Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”).
GNEDIN does not explicitly teach the [square-bracketed] limitations.

BLAGSVEDT discloses the [square-bracketed] limitations. BLAGSVEDT discloses a method/system for multilingual communication comprising:
wherein obtaining the second type of information corresponding to the first type of information (BLAGSVEDT Fig. 10 – “Receive translation from translation service 1040”; Par 54 – “The process then continues to block 1030, where the message is sent to a translation service to translate from the user's language to the language of the user's contact. As discussed above, the translation service to which this message is sent is not necessarily the same as the one used in process 700, as not every service is assumed to be bi-directional. Next, at block 1040, a translation of the message is received from the translation service. The translation is displayed at block 1050 (for example, in the translation box as a “last translation” 920) and then at block 1060 the message is sent to the contact.”) comprises: 
obtaining language information [of the second client communicating with the first client] (BLAGSVEDT Fig. 5 – “My buddy types in French 510”; Par 39 – “FIG. 5 shows drop-down menus 510 and 520 which provide a user with a selection of languages for which translation can be performed. Thus, the user of the translation plug-in in FIG. 5 know that his or her contact will be communicating in French, and so he or she selects the option from drop-down menu 510 to indicate that the contact will be typing in French. Similarly, the user can select a language from drop-down menu 520 to indicate the language he or she communicates in, which in this example is English.”); 
sending a request message to a server (BLAGSVEDT Fig. 10 – “Send message to translation service to translate from user’s language to contact’s language 1030”; Par 54 – “The process then continues to block 1030, where the message is sent to a translation service to translate from the user's language to the language of the user's contact. As discussed above, the translation service to which this message is sent is not necessarily the same as the one used in process 700, as not every service is assumed to be bi-directional. Next, at block 1040, a translation of the message is received from the translation service.”), wherein the request message comprises the language information and the first type of information (BLAGSVEDT Par 44 – “Next, at block 730, the translation plug-in 260 sends the message to an appropriate translation service to be translated from the contact's language to the user's language. In one implementation the translation service to which the message is sent will be one chosen by the choices of languages from drop-down menus 510 and 520. Additionally, as mentioned above, in various implementations, the message sent at block 530 may be in a known translation message protocol, or may alternatively be sent in other protocols mutually-known to the translation service and the translation plug-in.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of GNEDIN to include obtaining language information of a second client, as taught by BLAGSVEDT.
One of ordinary skill would have been motivated to include obtaining language information of a second client, in order to facilitate messaging between two users communicating in different languages (BLAGSVEDT Par 7).


REGARDING CLAIM 7, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the method according to claim 6, wherein a persistent connection is established between the first client and the server (GNEDIN Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. I/O 170 can further include logic configured to place data in data packets, add internet protocol addresses to data packets and/or to encrypt data packets using standard internet protocols. I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.”; Par 107 – “In some embodiments, the translation is performed using Translation Logic 148 disposed on Computing Device 110A. Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”; ); and 
the first client sends the request message to the server over the persistent connection (GNEDIN Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. … I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc.”), and 
the first client receives the response message returned by the server over the persistent connection (GNEDIN Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. … I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.” ; Par 107 – “The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”).


REGARDING CLAIM 8, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the method according to claim 1, wherein obtaining the second type of information corresponding to the first type of information (GNEDIN Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands between command spaces, and/or to translate data between different syntaxes. All or part of Translation Logic 148 is optionally located external to Computing Device 110A.”; Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”) comprises: 
if the first client supports a translation preposition function (GNEDIN Par 106 – “The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F. The translation functionality illustrated in FIGS. 7B-7D is evoked by selecting Shortcut Icons 225F or 225L of Adapted User Interface 220.”; Par 49 – “Both Base Applications 120 and Dependent Applications 125 are optionally third party applications installed on Computing Device 110A from a library of applications. For example, these applications may be installed from the Apple App Store or from Google Play. As a third party application, they are normally configured to receive updates from the third party source. As discussed further herein, in some embodiments, a user can select which applications should be accessible from within a user interface active within Base Applications 120. More than one Dependent Application 125 is optionally accessible from within a single user interface. For example, a user interface can include a keyboard and a plurality of shortcut-keys (“shortcuts” or “hotkeys”), each of which is represented by an icon and is configured to evoke a different member of Dependent Applications 125.”), obtaining the second type of information corresponding to the first type of information (GNEDIN Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”).



REGARDING CLAIM 11, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the method according to claim 1, wherein the method is applied to an instant messaging system (GNEDIN Figs. 7B-7D; Par 106 – “In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210.”), and the first client comprises a client for achieving an instant messaging function (GNEDIN The communication sessions may be between different Computing Devices 110 (peer-to-peer) or between Computing Device 110A and Server 195 (client-server).”).


REGARDING CLAIM 12, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the method according to claim 1, wherein the information editing interface comprises a session editing interface of the first client (GNEDIN Figs. 2 and 3 Unit 210; Fig. 7D Unit 735; Par 76 – “The communication sessions may be between different Computing Devices 110 (peer-to-peer) or between Computing Device 110A and Server 195 (client-server).”; Par 110 – “In various embodiments, Data Transfer Logic 145 and Translation Logic 148 are configured to perform translations for communication sessions involving more than two parties.”; Par 147 – “The link is optionally communicated from Computing Device 110A to Computing Device 110B via a text messaging application and/or via an Adapted User Interface 210.”; Par 110 – “In these embodiments, Text 730 may be translated into more than one language and different Translations 735 are sent to different parties.”).


REGARDING CLAIM 13, GNEDIN discloses one or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors (GNEDIN Fig. 1; Par 45 – “Computing Devices 110 include one or more Base Applications 120 (individually designated 120A, 120B, etc.). Base Applications 120 are applications installed on Computing Devices 110 and include hardware, firmware and/or software stored on a non-transient computer readable medium.”) to perform acts comprising: 
receiving a request message sent by a first client (GNEDIN Fig. 1 – “Computing Device 110A”; Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands All or part of Translation Logic 148 is optionally located external to Computing Device 110A. Further details of Translation Logic 148 are discussed elsewhere herein.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115.”), wherein the request message comprises a first type of information (GNEDIN Par 45 – “Base Applications 120 can include, for example, text messaging applications, e-mail applications, drawing applications, e-commerce applications, social network applications, map applications, search applications, browser applications, and/or the like. Typically, Base Applications 120 make use of a virtual keyboard or similar virtual interface that is configured for a user to provide keystrokes or to select objects.”; Figs. 7B-7D Units 220 and 538; Par 106 – “Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language. … In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon.”); 
[determining whether a second type of information corresponding to the first type of information is directly obtainable], the second type of information being translation information of the first type of information (GNEDIN Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands between command spaces, and/or to translate data between different syntaxes. All or part of Translation Logic 148 is optionally located external to Computing Device 110A.”);
[upon determining that the second type of information is not directly obtainable], preprocessing the first type of information (GNEDIN Par 129 – “In a Pass Input Step 830, the input received in Received Input Step 825 is passed to Dependent Application 125A. This may be accomplished using Interface Adaptation Logic 140 and/or Data Transfer Logic 145. modified by Data Transfer Logic 145 prior to being provided to Dependent Application 125A. For example, Data Transfer Logic 145 may be configured to perform a remapping of screen coordinates, to remove metadata from and/or add metadata to the input, and/or to perform some other transformation on the input data.”);

obtaining the second type of information corresponding to the preprocessed first type of information (GNEDIN Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”);
returning to the first client a response message in response to the request message (GNEDIN Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”), wherein the response message comprises the second type of information (GNEDIN Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”), so that the first client displays the second type of information in an information editing interface (GNEDIN Par 44 – “Computing Devices 110 include a Display 130 configured to present a graphical interface to a user. In various embodiments, Display 130 is a display screen of a personal computer, a laptop computer, a tablet computer, a mobile communication device (e.g., smartphone), a wearable device, a headset, and/or the like. Display 130 is optionally a touch sensitive display.”; Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. … The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”);

receiving an operation command for the second type of information input from the first client (GNEDIN Figs. 7C-D Unit 755; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. … Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F. The translation functionality illustrated in FIGS. 7B-7D is evoked by selecting Shortcut Icons 225F or 225L of Adapted User Interface 220.”); 
modifying the second type of information according to the operation command to obtain the modified second type of information (GNEDIN Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. … For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Fig. 7E; Par 111 – “In FIG. 7E a Shortcut Icon 225M has been selected on Computing Device 110A. The selection of Shortcut Icon 225M causes Data Transfer Logic 145 to retrieve Link 742 from Storage 165. Link 742 is automatically placed in an Input Field 538 of Base Application 120A and/or in a copy/paste buffer. As illustrated in FIG. 7E, the link can include a URL explanatory text (“Have you heard of Hyperkey's Chat 2.0 keyboard? It's kinda cool . . . check it out.” From Input Field 756 Link 742 can be sent to one or more destinations using Base Application 120A, e.g., sent to Computing Device 1108. “bit.ly” is a redirection service configured to redirect a request to a destination based on the “hyperkey” token.”);

receiving a sending command from the first client (GNEDIN Par 106 – “The “Send” command of Base Application 120A can then be used to communicate the Translation 735 to Computing Device 110B, as illustrated in FIG. 7D. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F. The translation functionality illustrated in FIGS. 7B-7D is evoked by selecting Shortcut Icons 225F or 225L of Adapted User Interface 220.”); and
sending to a second client <all the first type of information input> and all the second type information (GNEDIN Fig. 7D Unit 735; Par 106 – “The “Send” command of Base Application 120A can then be used to communicate the Translation 735 to Computing Device 110B, as illustrated in FIG. 7D.  … The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F.”) <including the modified second type of information>.

GNEDIN is silent to the [square-bracketed] and <angle-bracketed> limitations.  
Regarding the [square-bracketed] limitations, GNEDIN teaches pre-processing the first type of information (e.g., the input is modified prior to being provided to Dependent Application 125A).  However, GNEDIN does not explicitly teach the pre-processing is performed under the condition of the determining step recited in the claim.
Regarding the <angle-bracketed> limitations, GNEDIN teaches sending all the second type information (“the translation”) to a recipient, but not the first type of information input (e.g., the original message before the translation).

PRINGLE discloses the [square-bracketed] limitations. PRINGLE discloses a method/system for automated translation comprising:
[determining whether a second type of information corresponding to the first type of information is directly obtainable] (PRINGLE Fig. 15 Step 318; Col 26:50-61–“For example, the following sentence in a source document: “Changing the oil every 1000 miles is necessary.” can appear as: <BOLD>C<FONT size=−1>hanging the oil every 1000 miles is necessary.<BOLD>”; Col 27:49-65 – “In step 318, the HTML tokens are removed from the token string by the document state recorder 274. As the HTML tokens cannot be translated, they must be removed from the token string to enable the translation engine 262 to translate the word tokens in the token string.”; Col 34:Claim 11 – “determining which of the HTML tokens comprise non-translatable HTML markup characters; and removing from the first token string, the HTML tokens comprising non-translatable HTML markup characters.”), the second type of information being translation information of the first type of information (PRINGLE Col 27:49-65 – “In step 318, the HTML tokens are removed from the token string by the document state recorder 274. As the HTML tokens cannot be translated, they must be removed from the token string to enable the translation engine 262 to translate the word tokens in the token string.”); 
[upon determining that the second type of information is not directly obtainable] (PRINGLE Col 34:Claim 11 – “determining which of the HTML tokens comprise non-translatable HTML markup characters; and removing from the first token string, the HTML tokens comprising non-translatable HTML markup characters.”), preprocessing the first type of information (PRINGLE Fig. 15 Step 318; Col 27:49-65 – “In step 318, the HTML tokens are removed from the token string by the document state recorder 274. As the HTML tokens cannot be translated, they must be removed from the token string to enable the translation engine 262 to translate the word tokens in the token string.” Col 28:34-54 – “As described above in step 318, the HTML tokens are removed and the annotation records are created for the first language word tokens in the first token string and stored in the document state database.”; Col 34:Claim 11 – “determining which of the HTML tokens comprise non-translatable HTML markup characters; and removing from the first token string, the HTML tokens comprising non-translatable HTML markup characters.”);
obtaining the second type of information corresponding to the preprocessed first type of information (PRINGLE Col 28:34-54 – “In step 322 the translation is performed and the first language word tokens and remaining annotation tokens are consumed and the second language word tokens are created to form a second token string.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of GNEDIN to include pre-processing the non-translatable input, as taught by PRINGLE.
One of ordinary skill would have been motivated to include pre-processing the non-translatable input, in order to provide enhanced translation of text having annotations. (PRINGLE Col 19).

BLAGSVEDT discloses the <square-bracketed> limitations. BLAGSVEDT discloses a method/system for multilingual communication comprising:
receiving an operation command for the second type of information input from the first client (BLAGSVEDT Par 52 – “Another tool for increasing understanding is the “Suggest” button 940, also displayed in the translation box 550. The “Suggest” box allows a user, when he or she notices that a translation is not as good as he believes it should be, to offer a suggestion for a replacement translation. Thus, the user can click the box, type a new suggested translation, and send that message to his or her contact.”; Fig. 10 – “Display Translation 1050”; Par 54 – “Next, if the manual translation is performed because a “Translate” rather than a “Send” button has been clicked, the process of block 1060 is not performed and the user can decide whether he or she wished to send the translation.”; Par 55 – “While the above-described tools provide functionality for a user who needs to directly translate a message, other implementations of the translation plug-in provide a user with the ability to choose to perform translation himself. Thus, if a user received a poor translation, the user may choose to self-translate particular words or phrases in the translation.”); 
modifying the second type of information according to the operation command to obtain the modified second type of information (BLAGSVEDT Par 52 – “Another tool for increasing understanding is the “Suggest” button 940, also displayed in the translation box 550. The “Suggest” box allows a user, when he or she notices that a translation is not as good as he believes it should be, to offer a suggestion for a replacement translation. Thus, the user can click the box, type a new suggested translation, and send that message to his or her contact.”; Par 55 – “While the above-described tools provide functionality for a user who needs to directly translate a message, other implementations of the translation plug-in provide a user with the ability to choose to perform translation himself. Thus, if a user received a poor translation, the user may choose to self-translate particular words or phrases in the translation.”);
receiving a sending command from the first client (BLAGSVEDT Fig. 10 – “Send translation to contact 1060”; Par 54 – “The translation is displayed at block 1050 (for example, in the translation box as a “last translation” 920) and then at block 1060 the message is sent to the contact. In one implementation, if the manual translation is performed because a “Translate” rather than a “Send” button has been clicked, the process of block 1060 is not performed and the user can decide whether he or she wished to send the translation.”); and
sending to a second client <all the first type of information input> and all the second type information (BLAGSVEDT Par 49 – “FIG. 9 shows an example of a message which has been manually translated and sent by use of the translation box 550. In the example, the English-language message “I'm great. How are you?” has been sent to a translation service and translated into the French message “Je suis grand. Comment allez-vous?” and the text of both messages has been sent as a combined message 910 to Jean, George's contact.”) <including the modified second type of information> (BLAGSVEDT Par 52 – “Another tool for increasing understanding is the “Suggest” button 940, also displayed in the translation box 550. The “Suggest” box allows a user, when he or she notices that a translation is not as good as he believes it should be, to offer a suggestion for a replacement translation. Thus, the user can click the box, type a new suggested translation, and send that message to his or her contact.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of GNEDIN to include sending the original message along with the modified translated message, as taught by BLAGSVEDT.
One of ordinary skill would have been motivated to include sending the original message along with the translated message, in order to enable user to correct a poor translation (BLAGSVEDT Par 55).


REGARDING CLAIM 14, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the one or more computer readable media according to claim 13.
GNEDIN further discloses wherein: 
the request message (GNEDIN Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands between command spaces, and/or to translate data between different syntaxes. All or part of Translation Logic 148 is optionally located external to Computing Device 110A.”; Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. … I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc.”) further comprises language information [of the second client communicating with the first client] (GNEDIN Par 106 – “FIGS. 7B-7D illustrate examples of translating text using a keyboard extension, according to various embodiments of the invention. In these embodiments, Adapted User Interface 220 includes a Language Selection Menu 725 from which a user can select a specific pair of languages to translate between. A selection of “Arabic” is shown. Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language.”; Par 107 – “Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115.”); and 
obtaining the second type of information corresponding to the first type of information (GNEDIN Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”) comprises: 
translating the first type of information according to the language information to obtain the second type of information (GNEDIN Par 106 – “FIGS. 7B-7D illustrate examples of translating text using a keyboard extension, according to various embodiments of the invention. In these embodiments, Adapted User Interface 220 includes a Language Selection Menu 725 from which a user can select a specific pair of languages to translate between.”; Par 107 – “Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115.”).
GNEDIN does not explicitly teach the [square-bracketed] limitations.

BLAGSVEDT discloses the [square-bracketed] limitations. TANAKA discloses a method/system for multilingual communication comprising: wherein: 
the request message (BLAGSVEDT Fig. 10 – “Send message to translation service to translate from user’s language to contact’s language 1030”; Par 54 – “The process then continues to block 1030, where the message is sent to a translation service to translate from the user's language to the language of the user's contact. As discussed above, the translation further comprises language information [of the second client communicating with the first client] (BLAGSVEDT Par 44 – “Next, at block 730, the translation plug-in 260 sends the message to an appropriate translation service to be translated from the contact's language to the user's language. In one implementation the translation service to which the message is sent will be one chosen by the choices of languages from drop-down menus 510 and 520. Additionally, as mentioned above, in various implementations, the message sent at block 530 may be in a known translation message protocol, or may alternatively be sent in other protocols mutually-known to the translation service and the translation plug-in.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of GNEDIN to include obtaining language information of a second client, as taught by BLAGSVEDT.
One of ordinary skill would have been motivated to include obtaining language information of a second client, in order to facilitate messaging between two users communicating in different languages (BLAGSVEDT Par 7).


REGARDING CLAIM 15, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the one or more computer readable media according to claim 13, wherein the first type of information comprises information input by a user into the first client before the first client receives the sending command (GNEDIN Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. The “Send” command of Base Application 120A can then be used to communicate the Translation 735 to Computing Device 110B, as illustrated in FIG. 7D. … For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F. The translation functionality illustrated in FIGS. 7B-7D is evoked by selecting Shortcut Icons 225F or 225L of Adapted User Interface 220.”).

REGARDING CLAIM 16, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the one or more computer readable media according to claim 13, wherein the first type of information comprises a part or all of the information input by a user into the first client (GNEDIN Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. …  In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed.”).


REGARDING CLAIM 17, GNEDIN in view of PRINGLE and BLAGSVEDT discloses the one or more computer readable media according to claim 13, wherein a persistent connection is established between the server and the first client (GNEDIN Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. I/O 170 can further include logic configured to place data in data packets, add internet protocol addresses to encrypt data packets using standard internet protocols. I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.”; Par 107 – “In some embodiments, the translation is performed using Translation Logic 148 disposed on Computing Device 110A. Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”); 
wherein the server receives the request message sent by the first client over the persistent connection (GNEDIN Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. … I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc.”), and the server sends the response message to the first client over the persistent connection (GNEDIN Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. … I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.” ; Par 107 – “The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”).



Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over GNEDIN (US 2017/0344256 A1), and further in view of PRINGLE (US 6,470,306 B1) and TANAKA (US 2019/0205397 A1).
REGARDING CLAIM 18, GNEDIN discloses an apparatus comprising: 
one or more processors; memory (GNEDIN Fig. 1; Par 45 – “Computing Devices 110 include one or more Base Applications 120 (individually designated 120A, 120B, etc.). Base Applications 120 are applications installed on Computing Devices 110 and include hardware, firmware and/or software stored on a non-transient computer readable medium.”); 
a providing module (GNEDIN Par 9 – “keyboard logic configured to provide a virtual keyboard to a plurality of different communication applications on a first mobile device, the virtual keyboard including a first shortcut key configured to copy a first link into a text editing field of each of the communication applications, wherein the first link is configured to be received by a second mobile device and configured for delivery of the keyboard logic to the second mobile device.”) stored in the memory and executable by the one or more processors (GNEDIN Par 86 – “In some embodiments Storage, 165 is configured to store the instructions of Bass Applications 125 and/or Dependent Applications 120.”) to provide an information editing interface for a first client (GNEDIN Figs. 7B-7D Unit 220 and 538; Par 106 – “FIGS. 7B-7D illustrate examples of translating text using a keyboard extension, according to various embodiments of the invention. In these embodiments, Adapted User Interface 220 includes a Language Selection Menu 725 from which a user can select a specific pair of languages to translate between. A selection of “Arabic” is shown. Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language.”); 
a receiving module (GNEDIN Par 45 – “Base Applications 120 can include, for example, text messaging applications, e-mail applications, drawing applications, e-commerce applications, a virtual keyboard or similar virtual interface that is configured for a user to provide keystrokes or to select objects.”) stored in the memory and executable by the one or more processors (GNEDIN Par 86 – “In some embodiments Storage, 165 is configured to store the instructions of Bass Applications 125 and/or Dependent Applications 120.”) to receive a first type of information input by a user in the information editing interface (GNEDIN Figs. 7B-7D Units 220 and 538; Par 106 – “Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language. … In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon.”); 
an obtaining module (GNEDIN Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands between command spaces, and/or to translate data between different syntaxes. All or part of Translation Logic 148 is optionally located external to Computing Device 110A.”) stored in the memory and executable by the one or more processors (GNEDIN Par 86 – “In some embodiments Storage, 165 is configured to store the instructions of Bass Applications 125 and/or Dependent Applications 120.”) to 
[determine whether a second type of information corresponding to the first type of information is directly obtainable], the second type of information being translation information of the first type of information (GNEDIN Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands between command spaces, and/or to translate data between different syntaxes. All or part of Translation Logic 148 is optionally located external to Computing Device 110A.”), preprocess the first type of information (GNEDIN Par 129 – “In a Pass Input Step 830, the input received in Received Input Step 825 is passed to Dependent Application 125A. This may be accomplished using Interface Adaptation Logic 140 modified by Data Transfer Logic 145 prior to being provided to Dependent Application 125A. For example, Data Transfer Logic 145 may be configured to perform a remapping of screen coordinates, to remove metadata from and/or add metadata to the input, and/or to perform some other transformation on the input data.”) [upon determining that the second type of information is not directly obtainable], and obtain the second type of information corresponding to the preprocessed first type of information (GNEDIN Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.);
a display module (GNEDIN Par 44 – “Computing Devices 110 include a Display 130 configured to present a graphical interface to a user. In various embodiments, Display 130 is a display screen of a personal computer, a laptop computer, a tablet computer, a mobile communication device (e.g., smartphone), a wearable device, a headset, and/or the like. Display 130 is optionally a touch sensitive display.”) stored in the memory and executable by the one or more processors (GNEDIN Par 86 – “In some embodiments Storage, 165 is configured to store the instructions of Bass Applications 125 and/or Dependent Applications 120.”) to display the second type of information in the information editing interface (GNEDIN Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. … The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”); and
a sending module (GNEDIN Fig. 1) stored in the memory and executable ty the one or more processors to send, from the first client to a second client via the information editing interface, <all the first type of information input> and all the second type information (GNEDIN Fig. 7D Unit 735; Par 106 – “The “Send” command of Base Application 120A can then be used to communicate the Translation 735 to Computing Device 110B, as illustrated in FIG. 7D.  … The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F.”) in response the receiving module receiving a sending command (GNEDIN Par 106 – “The “Send” command of Base Application 120A can then be used to communicate the Translation 735 to Computing Device 110B, as illustrated in FIG. 7D. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F. The translation functionality illustrated in FIGS. 7B-7D is evoked by selecting Shortcut Icons 225F or 225L of Adapted User Interface 220.”),
wherein the receiving module is further executable by the one or more processors (GNEDIN Fig. 1) to: 
to receive an operation command for the second type of information input by the user via the information editing interface (GNEDIN Figs. 7C-D Unit 755; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. … Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A. See FIG. 7F. The translation functionality illustrated in FIGS. 7B-7D is evoked by selecting Shortcut Icons 225F or 225L of Adapted User Interface 220.”), and 
modify the second type of information according to the operation command to obtain the modified second type of information (GNEDIN Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. Using an Transfer Icon 755, the Translation 735 is copied into the Input Field 538 replacing the original text. … For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Device 110B via the communication capabilities of Computing Device 110A and Base Application 120A.”; Fig. 7E; Par 111 – “In FIG. 7E a Shortcut Icon 225M has been selected on Computing Device 110A. The selection of Shortcut Icon 225M causes Data Transfer Logic 145 to retrieve Link 742 from explanatory text (“Have you heard of Hyperkey's Chat 2.0 keyboard? It's kinda cool . . . check it out.” From Input Field 756 Link 742 can be sent to one or more destinations using Base Application 120A, e.g., sent to Computing Device 1108. “bit.ly” is a redirection service configured to redirect a request to a destination based on the “hyperkey” token.”).

GNEDIN is silent to the [square-bracketed] and <angle-bracketed> limitations.  
Regarding the [square-bracketed] limitations, GNEDIN teaches pre-processing the first type of information (e.g., the input is modified prior to being provided to Dependent Application 125A).  However, GNEDIN does not explicitly teach the pre-processing is performed under the condition of the determining step recited in the claim.
Regarding the <angle-bracketed> limitations, GNEDIN teaches sending all the second type information (“the translation”) to a recipient, but not the first type of information input (e.g., the original message before the translation).

PRINGLE discloses the [square-bracketed] limitations. PRINGLE discloses a method/system for automated translation comprising:
[determine whether a second type of information corresponding to the first type of information is directly obtainable] (PRINGLE Fig. 15 Step 318; Col 26:50-61–“For example, the following sentence in a source document: “Changing the oil every 1000 miles is necessary.” can appear as: <BOLD>C<FONT size=−1>hanging the oil every 1000 miles is necessary.<BOLD>”; Col 27:49-65 – “In step 318, the HTML tokens are removed from the token string by the document state recorder 274. As the HTML tokens cannot be translated, they must be removed from the token string to enable the translation engine 262 to translate the word tokens in the token string.”; Col 34:Claim 11 – “determining which of the HTML tokens comprise non-translatable HTML markup characters; and removing from the first token string, the HTML tokens comprising non-translatable HTML markup characters.”), the second type of information being translation information of the first type of information (PRINGLE Col 27:49-65 – “In step 318, the HTML tokens are removed from the token string by the document state recorder 274. As the HTML tokens cannot be translated, they must be removed from the token string to enable the translation engine 262 to translate the word tokens in the token string.”), preprocess the first type of information (PRINGLE Fig. 15 Step 318; Col 27:49-65 – “In step 318, the HTML tokens are removed from the token string by the document state recorder 274. As the HTML tokens cannot be translated, they must be removed from the token string to enable the translation engine 262 to translate the word tokens in the token string.” Col 28:34-54 – “As described above in step 318, the HTML tokens are removed and the annotation records are created for the first language word tokens in the first token string and stored in the document state database.”; Col 34:Claim 11 – “determining which of the HTML tokens comprise non-translatable HTML markup characters; and removing from the first token string, the HTML tokens comprising non-translatable HTML markup characters.”) [upon determining that the second type of information is not directly obtainable] (PRINGLE Col 34:Claim 11 – “determining which of the HTML tokens comprise non-translatable HTML markup characters; and removing from the first token string, the HTML tokens comprising non-translatable HTML markup characters.”) and obtain the second type of information corresponding to the preprocessed first type of information (PRINGLE Col 28:34-54 – “In step 322 the translation is performed and the first language word tokens and remaining annotation tokens are consumed and the second language word tokens are created to form a second token string.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method/system of GNEDIN to include pre-processing the non-translatable input, as taught by PRINGLE.



TANAKA discloses the <square-bracketed> limitations. TANAKA discloses a method/system for multilingual communication comprising:
a sending module (TANAKA Figs. 5 and 6) stored in the memory and executable ty the one or more processors to send, from the first client to a second client via the information editing interface, <all the first type of information input> (TANAKA Figs. 2 and 3 – “T1a”; Par 42 – “As illustrated in FIG. 3, an English text T1a written by the user AA and a Japanese translation text T2aj thereof as well as a user name D1a and a date and time D2a are displayed on the chatting screen of the user BB who uses Japanese.”) and all the second type information (TANAKA Fig. 3 – “T2aj”; Par 42 – “As illustrated in FIG. 3, an English text T1a written by the user AA and a Japanese translation text T2aj thereof as well as a user name D1a and a date and time D2a are displayed on the chatting screen of the user BB who uses Japanese.”) in response the receiving module receiving a sending command (TANAKA Par 41 – “As illustrated in FIG. 2, an English text T1a written by the user AA as well as a user name D1a and a date and time D2a are displayed on a chatting screen of the user AA who uses English.”; Par 58 – “When a transmission message is written in the terminal message box Box_A from the terminal 17 a, the box coupling execution unit 13 translates the transmission message from the translation source language (English) to the translation destination language (Japanese) according to the coupling and writes the translated transmission message in the terminal message box Box_B as a reception message so that the reception message is displayed on the terminal 17 b.”).

One of ordinary skill would have been motivated to include sending the original message along with the translated message, in order to enable users to check the correctness of the translation (TANAKA Par 77).


REGARDING CLAIM 19, GNEDIN in view of PRINGLE and TANAKA discloses the apparatus according to claim 18.
GNEDIN further discloses wherein the obtaining module is further executable by the one or more processors to perform one of: 
obtaining language information [of the second client communicating with the first client] (GNEDIN Par 106 – “A selection of “Arabic” is shown. Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language.”) in a process of obtaining the second type of information corresponding to the first type of information (GNEDIN Par 106 – “FIGS. 7B-7D illustrate examples of translating text using a keyboard extension, according to various embodiments of the invention. In these embodiments, Adapted User Interface 220 includes a Language Selection Menu 725 from which a user can select a specific pair of languages to translate between.”) and translating the first type of information according to the language information to obtain the second type of information (GNEDIN Par 106 – “Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language. A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538.”; Par 107 – “Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be The translation is performed by this service and Translation 735 is received back via Network 115.”); or 

obtaining the language information [of the second client communicating with the first client],
sending a request message to a server (GNEDIN Par 75 – “Computing Device 110A optionally further includes Translation Logic 148. Translation Logic 148 is configured to translate text between languages, to translate commands between command spaces, and/or to translate data between different syntaxes. All or part of Translation Logic 148 is optionally located external to Computing Device 110A.”; Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. … I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.”; Par 107 – “For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc.”), wherein the request message comprises the language information and the first type of information (GNEDIN Par 106 – “FIGS. 7B-7D illustrate examples of translating text using a keyboard extension, according to various embodiments of the invention. In these embodiments, Adapted User Interface 220 includes a Language Selection Menu 725 from which a user can select a specific pair of languages to translate between. A selection of “Arabic” is shown. Text 730 typed on Input Field 538 of Base Application 120A and is shown in this field in a first language.”; Par 107 – “Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, The translation is performed by this service and Translation 735 is received back via Network 115.”), receiving a response message returned by the server in response to the request message (GNEDIN Par 87 – “Computing Devices 110 further include an I/O 170. I/O 170 includes communication logic configured to communicate with external devices, for example, via Network 115. I/O 170 can include a wireless transmitter, an Ethernet connection, a modem, a router, and/or the like. … I/O 170 typically includes data buffers configured to facilitate the sending and receiving of data over Network 115.” ; Par 107 – “The translation is performed by this service and Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”), wherein the response message comprises the second type of information obtained when the server translates the first type of information according to the language information (GNEDIN Par 107 – “Alternatively, all or part of the translation may be performed using a third party and/or external service. For example, in the implementation illustrated in FIGS. 7B-7D the Text 730 may be provided over Network 115 to an API of the Google Translate™ service provided by Google, Inc. The translation is performed by this service and Translation 735 is received back via Network 115.”) and obtaining the second type of information corresponding to the first type of information from the response message (GNEDIN Fig. 7C Units 735 and 741; Par 106 – “A Translation 735 of this Text 730 is optionally displayed in Adapted User Interface 220, as shown in FIG. 7C, as the text is entered in Input Field 538. … In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210. Text 739 is translated from English to Minon. The translation of the Text 739 can occur either word by word or when the entire phrase is completed. For example, in FIG. 7D a Translation 741 is shown in the Adapted User Interface 220 as the English Text 739 is being typed. Selecting a Transfer Icon 755 results in the automatic replacement of the Text 739 in Input Field 538 by the Translation 741. The translation can then be sent to Computing Translation 735 is received back via Network 115. These communications are typically managed by Data Transfer Logic 145.”).
GNEDIN does not explicitly teach the [square-bracketed] limitations.

TANAKA discloses the [square-bracketed] limitations. TANAKA discloses a method/system for multilingual communication comprising:
wherein the obtaining module is further executable by the one or more processors to perform one of:
obtaining language information [of the second client communicating with the first client] (TANAKA Fig. 5 – “Acquire language information 306”; Par 48 – “Similarly, when the user BB sends a connection request to the server 16 using a browser on the terminal 17 b (step 305), the terminal 17 b acquires the language information set in the browser (step 306) and connects to the server 16 while notifying the server 16 of the language information (step 307).”) in a process of obtaining the second type of information corresponding to the first type of information (TANAKA Par 51 – “When the terminal message boxes Box_A and Box_B of the terminals 17 a and 17 b are provided, the server 16 couples the terminal message box Box_A and the terminal message box Box_B (step 315). This coupling involves fixing the translation source language and the translation destination language of the translation of text between terminal message boxes to create a state in which the text written in one terminal message box is translated immediately and is applied to the other terminal message box.”) and translating the first type of information according to the language information to obtain the second type of information (TANAKA Par 53 – “After that, when the user AA writes text (step 316), the translates the text from English to Japanese immediately (step 318).”); or

obtaining the language information [of a second client communicating with the first client] (TANAKA Fig. 5 – “Acquire language information 306”; Par 48 – “Similarly, when the user BB sends a connection request to the server 16 using a browser on the terminal 17 b (step 305), the terminal 17 b acquires the language information set in the browser (step 306) and connects to the server 16 while notifying the server 16 of the language information (step 307).”), 
sending a request message to a server (TANAKA Par 62 – “First, the multilingual communication system 10 waits for a connection request that the user issues to the multilingual communication system 10 using the terminal 17 with the aid of the participating terminal connection unit 11 (step 101). When a connection request is received, the multilingual communication system 10 acquires the language information from the browser of the terminal 17 with the aid of the participating terminal connection unit 11 (step 102) and connects to the terminal 17 (step 103).”) wherein the request message comprises the language information and the first type of information (TANAKA Par 53 –“After that, when the user AA writes text (step 316), the text is transmitted from the terminal 17 a to the server 16 as a transmission message (step 317), and the server 16 translates the text from English to Japanese immediately (step 318).”; Par 62 – “When a connection request is received, the multilingual communication system 10 acquires the language information from the browser of the terminal 17 with the aid of the participating terminal connection unit 11 (step 102) and connects to the terminal 17 (step 103).”; Par 66 – “The box coupling setting unit 12 determines a translation source language by referring to the language information of a transmitting terminal 17 (step 201). Subsequently, the box coupling setting unit 12 determines a translation destination language by referring to the language information of a receiving terminal 17 (step 202).”). 

One of ordinary skill would have been motivated to include obtaining language information of a second client, in order to enable users to communicate smoothly on computers (TANAKA Par 19).


REGARDING CLAIM 21, GNEDIN in view of PRINGLE and TANAKA discloses the apparatus according to claim 18, wherein the first client comprises a client for achieving an instant messaging function (GNEDIN Figs. 7B-7D; Par 106 – “In the example illustrated in FIG. 7C, the Arabic translation of “Example of translation” has been sent by the Messaging Application 210. In FIG. 7D further Text 739 is being typed in to the Input Field 538 of Messaging Application 210.”; Par 76 – “The communication sessions may be between different Computing Devices 110 (peer-to-peer) or between Computing Device 110A and Server 195 (client-server).”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659